—In an action, inter alia, to enforce a personal guarantee, the defendants appeal from an interlocutory judgment of the Supreme Court, Nassau County (Collins, J.H.O.), dated April 15, 1999, which, after a nonjury trial, is in favor of the plaintiff and against them on the issue of liability.
Ordered that the interlocutory judgment is affirmed, with costs.
A determination of the fact-finding court should not be disturbed on appeal unless the court’s conclusions could not be reached by any fair interpretation of the evidence, especially in cases resting in large part on the credibility of witnesses (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495; Coverdale v Zucker, 261 AD2d 429; Matter of Allstate Ins. Co. v McMahon, 251 AD2d 571). The Supreme Court’s determination that the defendant Anthony Tichner signed the personal guarantee at issue is supported by a fair interpretation of the evidence.
The defendants’ remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.